DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 04/29/2019.  Claims 1-7 are pending.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of rotary-wing parts surround the body” limitation in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Figure 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0031]-It appears that the word “powder” in the end of the last sentence in this paragraph is a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of rotary-wing parts are disposed to the body” in line 6.  This limitation is vague and indefinite.  The plain meaning of the word dispose is: to place in a certain order or arrangement (Webster’s New World Dictionary Third College Edition Copyright © 1988).  And, the plain meaning of disposed is: inclined; having a certain tendency: often preceded by an adverb [to feel well-disposed toward someone] (Webster’s New World Dictionary Third College Edition Copyright © 1988).  In the specification of the instant application, paragraphs [0018] and [0019] disclose, in part “… The rotary-wing parts 120 are disposed to the body 110 and may surround the body 110. … Specifically, two blades 121 are disposed to the same rotary-wing part 120, and the two blades 121 are coupled to the two ends of the shaft 122 respectively, as shown in FIG. 1A. … A central axis (not shown) of the body 110 also passes through the foremost end and the rearmost end, and the side portions are symmetrically disposed with respect to the central axis of the body 110. …”  In light of the definitions provided hereinabove, and the disclosure in the specification regarding “disposed,” what does “disposed to the body” mean, as set forth in the instant claim?”  If the rotary-wing parts are disposed on the body, (as per the definition, i.e., to place in a certain order or arrangement; inclined; having a certain tendency), how are these parts physically placed on and attached to the body in a certain order of arrangement and having a certain tendency?
Additionally, claims 2-7
Claim 2 recites the limitation “the plurality of rotary-wing parts surround the body.”  This limitation is vague and indefinite.  There are no figures in the drawings filed with the instant application that show the plurality of rotary-wing parts surrounding the body.  The only figures shown in the drawings filed with the instant application show only two rotary-wing parts in relation to the body of the rotorcraft, i.e., FIGS. 1A and 1C.  And, it is not abundantly clear how these two rotary-wing parts are attached to the body, nor is it clear where they are attached to the body.  Do these figures teach “the plurality of rotary-wing parts surround the body?” If so, how, and in what way and in what manner, do these two rotary-wing parts surround the body?
Claim 5 recites the limitation “the plurality of the at least one blade on the coplanar plane are adjacent to the front-end portion and the rear-end portion, respectively.”  This limitation is vague and indefinite.  What is adjacent to the front-end portion and the rear-end portion, respectively?  If it is the blade, how can one blade be adjacent to two opposite portions of the rotorcraft?  Examiner looked to the specification to gain an understanding of this claim.  Paragraph [0021] in the initially filed specification teaches: That is, the blades 121 connected to the same end of the shaft 122 are located on one coplanar plane P12, and the blades 121 connected to the other end of the shaft 122 are located on another coplanar plane P12. The two coplanar planes P12 are parallel to each other, and the blades 121 located on the same coplanar planes Pl2 are adjacent to the front-end portion 111 and the rear-end portion 112, respectively.  This teaching discloses that there are blades connected to different ends of their own shafts of the rotary-wing part, and in two different coplanar parallel planes located above and below the shafts, and the blades attached to the shafts are located on the same coplanar planes that are adjacent to the front-end portion and the rear-end portion.  The instant claim does not set forth the limitations in such a way that the claim makes sense in view of this teaching.  It is not clear in the claim that the blades are connected to a shaft, and parts of the shaft are in different coplanar planes, and that the blades are located in these coplanar planes at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 USC § 103 as being unpatentable over Tu, U.S. Patent Application Publication 2019/0009895 A1 (hereinafter called Tu), and further in view of LONG, CN 105836119 A (hereinafter called LONG).
Regarding claim 1, as best understood, Tu teaches a rotorcraft, comprising a body (See e.g., FIG. 1 element 20) and a plurality of rotary-wing parts (See e.g., FIG. 1 element 50), wherein:
the body has a front-end portion (See e.g., FIG. 1, where the portion of 20 forward of element 35 including element 22 teaches a front-end portion), a rear-end portion (See e.g., FIG. 1, where the portion of 20 rearward of element 35 including the end of element 25 teaches a rear-end portion), two side portions (See e.g., FIG. 1, where the sides of the cited front-end portion and rear-end portion hereinabove teach two side portions), and a reference plane passing through the front-end portion, the rear-end portion, and the two side portions (See e.g., FIG. 1, where the imaginary plane passing through the cited front-end portion, rear-end portion, and two side portions teaches a reference plane passing through the front-end portion, the rear-end portion, and the two side portions); and
the plurality of rotary-wing parts are disposed to the body (See e.g., FIG. 1 element 60; ¶ [0112]), wherein each of the rotary-wing part comprises at least one blade (See e.g., FIG. 1 elements 61-64) and a shaft coupled to the at least one blade (See e.g., FIG. 1; ¶[0012]), and the at least one blade is rotated around an axis of the shaft (See e.g., FIG. 3; ¶[0119]); and
wherein an angle between the axis of the shaft and a normal line of the reference plane (See e.g., annotated FIG. 3 herein below; ¶ [0119]) is shown with no value.
But Tu does not teach an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees.
(See e.g., 5. Specifical implemention examples, bullet 5., “… angle between the propeller shaft and fixed plane about the horizontal line is 30 degrees …”).
Thus, it would have been obvious to the skilled artisan, having the art of Tu and LONG before him, before the effective filing date of the claimed invention, to modify the rotorcraft of Tu to include an angle between the axis of the shaft and a normal line of the reference plane is between 5 and 30 degrees, as taught in the analogous art of LONG. One would have been motivated to make such a combination to achieve the predictable result of adjusting the flight height of the aircraft at any time by adjusting the inclination of the propeller shafts on both sides, as suggested in LONG (See e.g., LONG the paragraph under Thirdly, invention content).


    PNG
    media_image1.png
    720
    1365
    media_image1.png
    Greyscale

Regarding claim 2, Tu, as modified by LONG in the rejection of claim 1 hereinabove, further teaches wherein the plurality of rotary-wing parts surround the body (Tu See e.g., FIG. 1 element 60)
Regarding claim 3, Tu, as modified by LONG in the rejection of claim 1 hereinabove, further teaches wherein the plurality of the at least one blade of the plurality of rotary-wing parts are located on a coplanar plane, and the coplanar plane is not parallel to the reference plane (Tu See e.g., FIGS. 1, 3, & 6 elements 64 & 62).
Regarding claim 4, Tu, as modified by LONG in the rejection of claim 3 hereinabove, further teaches wherein the body further has a top surface located between the front-end portion and the rear-end portion, and the plurality of the at least one blade on the coplanar plane are all adjacent to the top surface (Tu See e.g., FIGS. 1 & 6 elements 64 & 62, where the definition of adjacent is: near or close (Webster’s New World Dictionary Third College Edition Copyright © 1988), and elements 64 & 62 are close to the top surface of 20, therefore the references in their entirety teach the limitations as set forth in instant claim).
Regarding claim 5, as best understood, Tu, as modified by LONG in the rejection of claim 3 hereinabove, further teaches wherein the plurality of the at least one blade on the coplanar plane are adjacent to the front-end portion and the rear-end portion, respectively (Tu, See e.g., FIG. 1 elements 61 & 62).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over Tu, and further in view of LONG, and further in view of Manning, U.S. Patent Application Publication 2019/0291859 A1 (hereinafter called Manning).
Regarding claim 6, Tu, as modified by LONG in the rejection of claim 3 hereinabove, further teaches an angle between the coplanar plane and the reference plane (Tu See e.g., annotated FIG. 3 hereinabove).

However, Manning teaches an angle between the coplanar plane and the reference plane is between 5 and 20 degrees (See e.g., ¶ [0082]).
Thus, it would have been obvious to the skilled artisan, having the art of Tu, LONG, and Manning before him, before the effective filing date of the claimed invention, to modify the rotorcraft of the combined invention of Tu and LONG to include an angle between the coplanar plane and the reference plane is between 5 and 20 degrees, as taught in the analogous art of Manning. One would have been motivated to make such a combination to achieve the predictable result of endurance and weight capacity improvements for multi-rotor aircraft, as well as increase a range of a multicopter and increase a load that may be borne by the multicopter, as suggested in Manning (See e.g., Manning ¶ [0041]).


Claim 7 is/are rejected under 35 USC § 103 as being unpatentable over Tu, and further in view of LONG, and further in view of Diez-Garias et al., U.S. Patent Application Publication 2017/0190421 A1 (hereinafter called Diez-Garias).
Regarding claim 7, Tu, as modified by LONG in the rejection of claim 1 hereinabove, does not teach of the rotary-wing parts comprises two blades, the two blades are disposed to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft.
However, Diez-Garias teaches the rotary-wing parts comprises two blades (See e.g., FIG. 1 elements 42 & 46), the two blades are disposed to the same rotary-wing part (See e.g., FIG. 1 elements 42, 46, & 45), and the two blades are respectively connected to two ends of the shaft (See e.g., FIG. 1 elements 42, 46, & 45).
Thus, it would have been obvious to the skilled artisan, having the art of Tu, LONG, and Diez-Garias before him, before the effective filing date of the claimed invention, to modify the rotorcraft of the combined invention of Tu and LONG to include the rotary-wing parts comprises two blades, the two blades are disposed to the same rotary-wing part, and the two blades are respectively connected to two ends of the shaft, as taught in the analogous art of Diez-Garias. One would have been motivated to make such a combination to achieve the predictable result of providing a vehicle that can operate in both air and water mediums and, more importantly, transitioning smoothly and seamlessly between them, as suggested in Diez-Garias (See e.g., Diez-Garias ¶ [0025]).

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275,277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
30 December 2021



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644